Amon Greggs was indicted and convicted for unlawfully altering the mark of a hog, the property of Bob Rushing. Counsel for the plaintiff in error contends that the evidence is insufficient to sustain the verdict and that proof of the venue was not complete. The evidence upon both the question of venue and the alleged criminal act of the accused is not so persuasive as that the ends of justice require an affirmance of the judgment.
There is little or no doubt as to the ownership of the animal, that its ear marks had been recently changed, and that it was found in a pen upon the premises of the mother of the accused and that when the owner of the animal claimed it the accused caused it to be returned to the owner. The only evidence that the accused altered the mark was an *Page 337 
admission by him one night at church that he did it and was sorry. He denied making any such admission, however, and his mother testified that she put the hog in the pen and the accused had nothing whatsoever to do with it; knew nothing about it, and did not live there at the time.
Considering all the circumstances of the case, we think that justice will be subserved by reversing the judgment and granting a new trial. See Wilson-Otwell  Cone, Inc., v. Ritch,93 Fla. 698, 112 So. R. 547.
Judgement reversed.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND BUFORD, J., concur in the opinion and judgment.